DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-36 remain pending and are ready for examination.


Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

In addition, Claims 19-36 non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US. Patent No. 11295068. Further claims 1-15 of US. Patent No.10909103.  This is a non-provisional nonstatutory double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are found in the US. Patent No. 11295068 and 10909103. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22, 24-28, 30-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al., U.S. Pub. No: US 2005/0223022 A1 (Hereinafter “Weissman”) in view of Calahan et al., U.S. Pub. No: US 20110231481 A1 (Hereinafter “Calahan”).

Regarding claim 19, Weissman discloses A non-transitory computer-readable medium having stored thereon instructions that when executed by one or more processors (see at least paragraph [0026]), are configurable to cause the one or more processors to: 
maintain a data dictionary within a multitenant computing system in which multiple tenants share a single instance of a database, the data dictionary being stored and maintained within an area of the multitenant computing system accessible to the tenant associated with the data managed by the data dictionary (see at least paragraph [0020], and fig.1, wherein illustrates an environment wherein a multi-tenant database system might be used. See also paragraph [0002], wherein in multi-tenant database systems, such as the salesforce.com service, a multi-tenant architecture is used wherein customer organizations (i.e., tenants) share database resources in one logical database (a multitenant environment in which multiple tenants utilizing the multitenant environment share a single instance of a database). The database tables themselves are typically shared; each entity in the data model typically contains an organization_id column that distinguishes rows for each tenant. Examiner Note: the table showing in fig. 6A is representing a custom-field definition (dictionary)); 
generate custom metadata about a database object associated with the tenant (see at least paragraph [0032, 0042-0043, 0046,0074] and fig.6A, wherein it show a creation of custom field definition metadata table for an account 202 (database object) of fig.3. each row in fig.6a represent the custom metadata as claimed);, wherein the database object has corresponding objects within the area of the system accessible to the tenant (see paragraph [0032, 0035], wherein data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant), wherein the custom metadata describes one or more relationships with other data, the custom metadata is specific to the tenant, and the custom metadata is in addition to standard metadata for the database object (see paragraph [0072], wherein when defining a custom entity, a system administrator may define a custom field as a foreign key data type to establish a relationship with one or more other entities, since the custom metadata type is a foreign key it describes relationship between at least two data tables (other data)); 
generate one or more custom metadata types based on the custom metadata (see at least paragraph [0042-0043, 0046, 0074] and fig. 6a-6b, wherein custom field definition metadata table 500 is used to record the name, datatype and other information for each custom field column defined for each organization (tenant). See also for example paragraph [0068], where foreign key (referential integrity) can be used and maintained);
Docket No. SFDC-P277Cgenerate a notification to one or more users for objects of the custom metadata type within the data dictionary that cannot be updated automatically, if any (see at least paragraph [0056], wherein passing errors in schema to user).  
Weissman fails to explicitly teach that upon receiving an update to the custom metadata, update, automatically, the one or more objects of the custom metadata type within the data dictionary.Application. No. 17/164,7332 Examiner: 
Calahan discloses upon receiving an update to the custom metadata, update, automatically, the one or more objects of the custom metadata type within the data dictionary (see at least paragraph [0034], wherein the state may automatically be changed, and the application may be notified. In this way, out-of-band changes may be automatically accounted for within the cache, thereby increasing performance and preserving data identities).Application. No. 17/164,7332 Examiner: 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the system of Weissman invention to incorporate updating the data automatically, as taught by Calahan, since doing so would have enable efficient of increasing performance and preserving data identities (see Calahan paragraph [0034]).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the system of Weissman invention to incorporate updating the data automatically, as taught by Calahan, since doing so would have enable efficient of increasing performance and preserving data identities (see Calahan paragraph [0034]).

Regarding claim 20, the combination of Weissman and Calahan teach all the features with respect to claim 19, as outlined above. The combination of Weissman and Calahan further disclose wherein the custom metadata comprises an indication of one or more people responsible for a field (Weissman, see at least paragraph [0068-0069], wherein when creating a custom entity table, the administrator for an organization specifies a unique (within the organization) developer name for the custom entity--this is the name used to identify that particular entity for API calls and other developer entry points into the system).  

Regarding claim 21, the combination of Weissman and Calahan teach all the features with respect to claim 19, as outlined above. The combination of Weissman and Calahan further disclose wherein the custom metadata comprises an indication of a current status of a corresponding field (Weissman, see at least paragraph [0093], wherein case id “5001” which has an “in progress” status).  

Regarding claim 22, the combination of Weissman and Calahan teach all the features with respect to claim 19, as outlined above. The combination of Weissman and Calahan further disclose wherein the custom metadata types can describe relationships with other data, but can only be used to look up metadata and not data (Calahan, see paragraph [0030], a data dictionary may be utilized to obtain the descriptions of the data retrieved from the database. For example, a universal data dictionary (UDD) may provide metadata associated with the data retrieved from the database. In this way, the UDD may be leveraged to provide metadata descriptions of the retrieved data from the database).  

Regarding claim 24, the combination of Weissman and Calahan teach all the features with respect to claim 19, as outlined above. The combination of Weissman and Calahan further disclose wherein the custom metadata types correspond to record fields (see at least paragraph [0042-0043] and fig.6A, wherein the “table name or id” which represent record fields).

Claims 25-28 and 30 are method claims and rejected under the same rationale as claims 1-22 and 24.

Claims 31-34 and 36 are system claims and rejected under the same rationale as claims 1-22 and 24.


Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Calahan, and further in view of Gitai et al., U.S. Pub. No: US 2009/0171991 A1 (Hereinafter “Gitai”).

Regarding claim 23, the combination of Weissman, Calahan and Vogt teach all the features with respect to claim 1, as outlined above. The combination of Weissman, Calahan and Vogt fail to explicitly teach wherein the custom metadata objects comprise at least a fill rate that indicates a percent of total records in which a field has been used.
However, in the same field of endeavor, Gitai discloses wherein the custom metadata objects comprise at least a fill rate that indicates a percent of total records in which a field has been used (see at least fig.7 column “usage rate of attribute value in a records”). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the metadata table of Weissman and Calahan invention to incorporate a field for storing a percentage/number for how many time the field has been used as taught by Gitai, since doing so would modeling a master data repository to evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository (see Gitai paragraph [0008]).

Calahan discloses upon receiving an update to the custom metadata, update, automatically, the one or more objects of the custom metadata type within the data dictionary (see at least paragraph [0034], wherein the state may automatically be changed, and the application may be notified. In this way, out-of-band changes may be automatically accounted for within the cache, thereby increasing performance and preserving data identities); and Application. No. 17/164,7332 Examiner: 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the system of Weissman invention to incorporate updating the data automatically, as taught by Calahan, since doing so would have enable efficient of increasing performance and preserving data identities (see Calahan paragraph [0034]).

Claims 29, 35 are rejected under the same rationale as claim 23.

Response to Arguments
Applicant’s amendment filed 07/11/2022 regarding the 35 U.S.C. 112 rejection, has been considered. The 112 rejection has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive. Please see rejection above.
Examiner note:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165